325 F.2d 1017
64-1 USTC  P 9199
Richard A. ENCH, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14462.
United States Court of Appeals Third Circuit.
Argued Dec. 13, 1963.Decided Jan. 17, 1964.

Anthony R. Amabile, Paterson, N.J., for petitioner.
Robert J. Golten, Dept. of Justice, Washington, D.C.  (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Joseph Kovner, Attys., Department of Justice, Washington, D.C., on the brief), for respondent.
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, Circuit judges.
PER CURIAM.


1
We can perceive no error in the findings of fact and conclusions of law of the Tax Court.  Accordingly, its decision will be affirmed.